 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   ANNE JEDIDI-STANDLEY,                            )   Case No. C18-5822-MLP
                                                      )
 9                         Plaintiff,                 )   ORDER GRANTING UNOPPOSED
                                                      )   MOTION FOR EAJA FEES, EXPENSES
10          v.                                        )   AND COSTS
                                                      )
11   COMMISSIONER OF SOCIAL SECURITY,                 )
                                                      )
12                         Defendant.                 )
                                                      )
13                                                    )

14          This matter comes before the Court on Plaintiff’s unopposed motion for attorney fees,

15   expenses and costs under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. §§ 2412 and

16   1920. (Dkt. # 16.) The Commissioner “has no objection to this request.” (Dkt. # 17 at 1.)

17   Accordingly, the Court ORDERS that Plaintiff’s unopposed motion (dkt. # 16) is GRANTED,

18   and that attorney fees in the amount of $4,677.12, expenses in the amount of $10.68, and costs in

19   the amount of $444.80 be awarded to Plaintiff.

20          DATED this 22nd day of May, 2019.

21

22                                                        A
                                                          MICHELLE L. PETERSON
23                                                        United States Magistrate Judge

24


      ORDER
      PAGE - 1
